People v Diamond M. (2016 NY Slip Op 05084)





People v Diamond M.


2016 NY Slip Op 05084


Decided on June 28, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 28, 2016

Sweeny, J.P., Acosta, Feinman, Kapnick, Webber, JJ.


1591 302/14

[*1]The People of the State of New York, Respondent, —
vDiamond M., Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Matthew W. Wasserman of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (James Wen of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Judith Lieb, J.), rendered September 5, 2014, convicting defendant, upon her plea of guilty, of assault in the second degree, adjudicating her a youthful offender, and sentencing her to a term of 1 1/3 - 4 years, unanimously affirmed.
Although we do not find that defendant made a valid waiver of the right to appeal (see People v Powell,  AD3d , 2016 NY Slip Op 04296), we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 28, 2016
CLERK